Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 08, 2021

The Court of Appeals hereby passes the following order:

A21A1314. BARRON et al. v. EMORY HEALTHCARE, INC.

      This is a renewal action filed by David M. Barron and Susan Koch Barron
against Emory Healthcare, Inc. The Barrons file this appeal from a trial court order
granting Emory’s motion for summary judgment.
      In deciding Emory’s motion for summary judgment, the trial court considered
the parties’ briefs, the arguments of counsel, and the “underlying record.” She
referenced “records produced during discovery” and “testimony adduced during
depositions.” It is apparent that the trial court was referring to the underlying record
in the Barrons’ dismissed original action, including depositions and discovery; the
parties cited this material in their summary judgment filings. Very little of this
material is included in the appellate record before us.1
      Absent the materials considered by the trial court, we cannot conduct
meaningful appellate review of the order granting Emory’s motion for summary
judgment. See Moore v. Food Associates, 210 Ga. App. 780, 781 (437 SE2d 832)
(1993) (“It is well established that on appeal of a grant of summary judgment, the
appellate court must determine whether the trial court erred in concluding that no
genuine issue of material fact remains and that the party was entitled to judgment as
a matter of law. This requires a de novo review of the evidence.”)
      So we REMAND this appeal to the state court for completion of the record.


      1
         We previously granted the Barrons’ motion to supplement the record on appeal
with the transcript of the deposition of Emily McMaster taken in the original case, but
this is the only deposition in the appellate record before us.
When the record has been completed, the clerk of the state court is directed to
transmit the record to this court for re-docketing. The Barrons’ motion for an
extension of time to file their appellate brief and Emory’s motion to dismiss the
Barrons’ appeal are DENIED AS MOOT.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/08/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.